Exhibit 10.5



PROMISSORY NOTE




$770,000
   
May 2, 2016



FOR VALUE RECEIVED, BEIJING YI  TANG BIO SCIENCE & TECHNOLOGY, LTD., (together
with its successors and assigns, the “Borrower”), with its principal place of
business at ROOM 1107, No.1 Building, No29 Nanmofang Road, Chaoyang District,
Beijing 100022 P.R. China promises to pay to the order of ECHO THERAPEUTICS,
INC. (together with any successors or assigns, the “Lender”) at the office of
the Lender, the sum of Seven Hundred Seventy Thousand DOLLARS and ZERO cents
($770,000), together with interest on the unpaid balance and all other charges,
as provided below.  Commencing on the date hereof, interest shall accrue on the
unpaid principal balance outstanding from time to time at a rate per annum equal
to The Wall Street Journal Prime Rate plus two percent, compounding
monthly.   The Borrower shall pay all outstanding principal and interest on or
before May 31, 2016.  To the extent permitted by applicable law, upon and after
the occurrence of an Event of Default (whether or not the Lender has accelerated
payment of this Note), interest on principal shall be payable on demand at a
rate per annum equal to 12% per annum, compounding monthly.  This Note is issued
as partial payment of the Purchase Price pursuant to Section 2.7 of the
Securities Purchase Agreement, dated January 29, 2016, among Lender and the
Purchasers named therein (the “Purchase Agreement”).  The occurrence of any
Event of Default under this Note shall cause Borrower to be a Defaulting
Purchaser under the Purchase Agreement, and Borrower shall be treated as a
Defaulting Purchaser for all purposes under the Purchase Agreement.  Capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the Purchase Agreement.
 
Default.  If (a) the interest hereon or any commitment or other fee shall not be
paid in full punctually when due and payable, and/or (b) the principal hereof
shall not be paid in full punctually when due and payable, it shall constitute
an Event of Default (“Event of Default”) under this Note.  Upon an Event of
Default, or at any time thereafter, at the option of the Lender, all obligations
hereunder shall become immediately due and payable without notice or demand and
the Lender shall then have in any jurisdiction where enforcement hereof is
sought.  All rights and remedies of the Lender are cumulative and are not
exclusive of any rights or remedies provided by laws or any other agreement, and
may be exercised separately or concurrently.
 
Waiver; Amendment.  No delay or omission on the part of the Lender in exercising
any right hereunder shall operate as a waiver of such right or of any other
right under this Note.  No waiver of any right contained in, consent to any
departure from, or amendment to any provision contained in this Note shall be
effective unless in writing and signed by the Lender, nor shall a waiver on one
occasion be construed as a waiver of any such right on any future
occasion.  Without limiting the generality of the foregoing, the acceptance by
the Lender of any late payment shall not be deemed to be a waiver of the Event
of Default arising as a consequence thereof.  The Borrower waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and
assents to any extensions or postponements of the time of payment or any and all
other indulgences under this Note, or to any and all additions or releases of
any other parties or persons primarily or secondarily liable under this Note,
which from time to time be granted by the Lender in connection herewith
regardless of the number or period of any extensions.
 
 
 

--------------------------------------------------------------------------------

 
 
Governing Law; Consent to Jurisdiction.  This Note shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to any conflict of laws provisions that might result in the application of the
laws of another state.  The Borrower agrees that any suit for the enforcement of
this Note may be brought in the courts of the State of New York or any federal
court sitting in such state and consents to the non-exclusive jurisdiction of
each such court and to service of process in any such suit being made upon the
Borrower by mail at the address set forth above.  The Borrower hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit was brought in an inconvenient court.
 
WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER, BY ITS ACCEPTANCE OF THIS
NOTE, HEREBY WAIVE TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO,
IN CONNECTION WITH, OR ARISING OUT OF:  (A) THIS NOTE OR ANY OTHER INSTRUMENT OR
DOCUMENT DELIVERED IN CONNECTION WITH THE OBLIGATIONS HEREUNDER; (B) THE
VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF; OR (C) ANY OTHER
CLAIM OR DISPUTE HOWEVER ARISING BETWEEN THE BORROWER AND THE LENDER.
 
Severability; Authorization to Complete; Paragraph Headings.  If any provision
of this Note shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Note and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.  Paragraph headings are for the convenience of reference only
and are not a part of this Note and shall not affect its interpretation.All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural, as the identity of the person, persons,
entity or entities may require.  The terms “herein,” “hereof” or “hereunder” or
similar terms used in this Note refer to this entire Note and not only to the
particular provision in which the term is used.
 
Assignments.  Neither this Note nor the proceeds hereof shall be assignable by
the Borrower without the Lender’s prior written consent, and any attempted
assignment without the Lender’s prior written consent shall create a default
under this Note.  This Note may be assigned, in whole or in part, by the Lender
and its successors or assigns.  The Borrower’s consent shall not be required for
any such assignment.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the date first above written.



 
BEIJING YI  TANG BIO SCIENCE & TECHNOLOGY, LTD.
 
 
By:       /s/ Bai Ge                  
Name: Bai Ge
Title:   President



